Citation Nr: 9917900	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-43 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for for 
patellofemoral syndrome with tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 12, 1985 to 
October 8, 1985.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in August 1993, the RO denied the veteran's 
claim for service connection for patellofemoral syndrome with 
tendonitis of the left knee.  Based on the receipt of 
additional evidence, including the veteran's testimony at a 
hearing at the RO, a hearing officer, in an October 1994 
decision, granted service connection for a left knee 
disability.  This determination was effectuated by the RO in 
a rating action dated in May 1995, at which time a 10 percent 
evaluation was assigned.  This case was previously before the 
Board in July 1996 and was remanded for additional 
development of the record.  The case is again before the 
Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's left knee disability is manifested by pain, 
tenderness and crepitus.







CONCLUSION OF LAW

The criteria for a 20 percent evaluation for patellofemoral 
syndrome with tendonitis of the left knee have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of her service-connected left 
knee disability that are within the competence of a lay party 
to report are sufficient to conclude that her claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background 

The service medical records show that the veteran was seen in 
the orthopedic clinic in August 1985.  An examination of the 
knees showed mild lateral laxity.  There was no effusion.  
There was positive patellofemoral tenderness.  The assessment 
was bilateral patellofemoral syndrome.  

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in April 1993.  She reported that she kept 
her left knee wrapped because it felt as if it was grinding 
underneath the kneecap and it caused a lot of pain.  She 
noted that the knee had collapsed on at least one occasion 
and that she had fallen as a result of that incident.  She 
noted that she had severe pain in the left knee going down 
stairs.  The pain was underneath the kneecap.  An examination 
revealed that the veteran stood with a very slight varus of 
the left knee.  There was tenderness to palpation along the 
lateral joint line down on the medial joint line.  There was 
severe tenderness along the lateral iliotibial tract and 
where it inserted on the fibular head.  There was tenderness 
along the lateral patellar line and the medial patellar line.  
There was tenderness in the suprapatellar area, but no 
tenderness in the infrapatellar region.  She could flex only 
to 105 degrees due to pain.  She extended fully with much 
crepitation.  There was hyperextension on this side.  The 
lateral and medial collateral ligaments were taut.  There was 
no Baker's cyst.  Anterior and posterior Drawer sign was 
negative.  Lateral pivot shift was negative.  There was no 
swelling in the left knee joint.  An X-ray study of the left 
knee was normal.  The diagnosis was a left knee iliotibial 
band tendonitis, mild, and moderate patellofemoral syndrome.    

On VA examination of the joints in November 1994, the veteran 
stated that she had arthroscopic surgery for her left knee in 
November 1993 for repair of the medial meniscus and for 
complaints of locking and collapsing.  She related that the 
knee was better for about six to eight weeks following the 
surgery and then her symptoms began again  She noted that the 
knee locked on her, especially when in bed and that she could 
not straighten it out.  She added that when she put weight on 
it, the knee collapsed on her.  The knee was painful and 
swollen at times.  An examination revealed that the veteran 
tended to favor the left knee.  It was examined in the supine 
position.  Minimal effusion was noted, especially on the 
medial side.  There was slight thickening of the 
suprapatellar pouch.  There was no Baker's cyst.  There was 
tenderness along the lateral joint line, less so on the 
medial joint line.  There was tenderness to patellar movement 
and patellar tap.  There was marked tenderness over the 
lateral patellar facet, but not over the medial patellar 
facet.  There was slight tenderness to deep palpation 
peripatellar, both medial and lateral.  There was no 
tenderness over the patellar region.  

The veteran flexed to a full 120 degrees with full extension.  
There was 2 degrees of hyperextension.  The medial and 
lateral collateral ligaments were taut.  Flexed to 90 
degrees, she had approximately two millimeters of anterior 
drawer, and this was within normal limits.  Posterior drawer 
sign was negative.  McMurray's was positive over the lateral 
meniscus and slightly tender over the medial meniscus.  
Rotation of the tibia flexed 90 degrees on the femur was 
within normal limits and asymptomatic.  The veteran was able 
to squat and arise with minimal difficulty.  The diagnoses 
were traumatic injury to the medial meniscus, status post 
arthroscopic shaving; lateral meniscus pain; and 
patellofemoral syndrome, with lateral tracking patella, 
symptomatic.  It was indicated that there was normal range of 
motion and a slightly hypermobile congenital joint.  The 
examiner commented that the left knee reduced her functional 
capacity mildly to moderately and that recent surgery had 
apparently made no change in the dysfunction of the knee.   

Based, in part, on the evidence summarized above, as well as 
the veteran's testimony at a hearing at the RO in March 1994, 
a hearing officer, in an October 1994 decision, granted 
service connection for patellofemoral syndrome of the left 
knee.  This decision was effectuated by the RO in a rating 
action dated in May 1995.  At that time, service connection 
was granted for patellofemoral syndrome with tendinitis of 
the left knee and a 10 percent evaluation was assigned 
pursuant to the provisions of Diagnostic Code 5257 of the 
VA's Schedule for Rating Disabilities.  

VA medical records dated from 1993 to 1998 have been 
associated with the claims folder.  These records reflect 
that the veteran underwent an arthroscopy with partial medial 
meniscectomy of the left knee November 1993.  The diagnosis 
was anterior.  horn tear of the medial meniscus of the left 
knee.   

The veteran was afforded a VA examination of the joints in 
October 1998.  She complained of left knee pain.  She related 
that she had occasional pain at night.  There was a 
significant amount of cracking.  She indicated that she 
occasionally had the kneecap lock in the position and that 
she felt the need to forcibly straighten the knee.  She noted 
that this had occurred a few times while walking and that she 
had actually fallen.  She did not need a cane or crutch.  The 
veteran indicated that the condition flared with weather and 
when she was on her feet a lot.  She was not taking any 
medication other than an occasional Advil.  She noted that 
she had difficulty with stairs and hills.  

An examination of the left knee showed no effusion.  There 
was tenderness along the medial and lateral facets of the 
patella, in particular, the inferior pole of the patella.  
She had no medial or lateral joint line tenderness.  She had 
a mildly positive apprehension sign in the left knee when 
attempted subluxation of the patella.  The collateral 
ligaments were stable to testing.  She had a negative 
Lachman, pivot and McMurray's tests.  There was mild crepitus 
beneath the kneecap beneath the patella.  There was no pain 
along the tibial crest.  It was reported that X-rays showed 
no evidence of degenerative joint disease.  

The diagnosis was patellofemoral compression syndrome of the 
left knee.  The examiner commented that the veteran's 
patellofemoral compression syndrome gave her significant 
subjective complaints with only moderately objective 
findings.  The patellofemoral pain was far more subjective 
than objective.  The examiner noted that it was extremely 
difficult to determine the extent of pathology and 
correlating that to the veteran's pain.  She did have 
objective pathology of a laterally subluxing patella, tight 
lateral retinaculum and crepitus beneath the left patella on 
range of motion.  These findings would support and be 
adequate pathology to support the veteran's subjective 
complaints, including pain.  It was the examiner's opinion 
that the service connected left knee disorder caused 
excessive pain and that the pain was the cause of the 
veteran's excess fatigability.  The pain would limit her 
ability to perform average employment in a civil occupation.  
She would be limited from any stair climbing, kneeling, 
bending, squatting and lifting over 20 pounds.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

The veteran asserts that an increased rating is warranted for 
patellofemoral syndrome.  The Board notes that the veteran 
was found to have full range of motion on the November 1994 
VA examination.  While the most recent examination failed to 
demonstrate instability of the left knee, the Board points 
out that there was crepitus and tenderness along the medial 
and lateral facets of the patella.  The Board has also 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 
would warrant a higher rating.  See Spurgeon, 10 Vet. App. 
194; and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In light 
of the examiners' comments that the veteran's left knee 
disability was productive of functional impairment, the Board 
concludes that the weight of the evidence supports a 20 
percent rating for patellofemoral syndrome.  In this regard, 
the examiner specifically indicated that the left knee 
disability resulted in pain and fatigability.  It would also 
limit her ability to work.  

The findings on the examinations, however, do not support a 
rating in excess of 20 percent.  The Board notes that there 
is no evidence of limitation of motion or instability of the 
knee.  Thus, the Board concludes that the weight of the 
evidence supports a 20 percent evaluation, but no higher.

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
concluded that Diagnostic Code 5257 provides for evaluation 
of instability of the knee without reference to limitation of 
motion.  The terms of Diagnostic Code 5003, on the other 
hand, refer not to instability but to X-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.)"  
The General Counsel concluded that the reference to "DC 5200 
etc." associates Diagnostic Code 5003 with the diagnostic 
codes involving limitation of motion.  Since Diagnostic Code 
5257 is not among these codes, it is not thereby associated 
with Diagnostic Code 5003.  See also Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Thus, the General Counsel, noting the 
Court's determination in Esteban v. Brown, 9 Vet. App. 259, 
261-62 (1994) indicated that Court precedent supports the 
availability of separate ratings under Diagnostic Code 5257 
and Diagnostic Code 5003.  Nevertheless, the General Counsel 
opinion also noted that a separate rating "must be based on 
additional disability."  Where additional disability is 
shown, the General Counsel noted that a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and the opposite is also true.  

In this case, the Board finds that a separate rating for the 
veteran's service-connected knee disabilities under 5003 is 
not warranted.  In this regard, it is noted that the medical 
evidence fails to demonstrate the presence of arthritis or 
limitation of motion of the left knee.  Accordingly, there is 
no basis on which a separate evaluation pursuant to 
Diagnostic Code 5003 may be assigned.



ORDER

A 20 percent evaluation for patellofemoral syndrome with 
tendonitis of the left knee is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

